DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 31, line 13, delete “of” after “depositing”.

Allowable Subject Matter
Claims 1 and 3-31 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements. 
With respect to claim 1, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest the contact bottom metallizations and the metallic material having different nature; at least said upper contact and at least said lower contact are integrated in dielectric and have an upper surface defined in one and the same plane; wherein the structure has a lower base of second lll-V material and a mesa of first lll-V material located above said base in combination with 
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 1. Therefore, claim 1 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 3-30 are also allowed as they depend from an allowed base claim.
With respect to claim 31, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest carrying out metallization on the surface of the dielectric at least partial filling of said at least upper aperture and at least partial filling of said at least lower aperture with at least one metallic material so as to produce at least one upper contact pad and at least one lower contact pad; and a step of removal of the metallization on the surface of the dielectric; the contact bottom metallizations and the contact pads defining at least one upper contact of said first lll-V material in contact with said upper contact level and at least one lower contact of said second lll-V material in contact with said lower contact level; at least said upper contact and at least said lower contact are integrated in dielectric and have an upper surface defined in one and the same plane in combination with the remaining limitations called for in claim 31.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 31. Therefore, claim 31 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858.  The examiner can normally be reached on 8:00-5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829  
March 25, 2021